

117 SRES 376 ATS: Designating the week of September 19 through September 25, 2021, as “Gold Star Families Remembrance Week”.
U.S. Senate
2021-09-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 376IN THE SENATE OF THE UNITED STATESSeptember 21, 2021Mrs. Hyde-Smith (for herself, Mr. Warnock, and Mr. Braun) submitted the following resolution; which was considered and agreed toRESOLUTIONDesignating the week of September 19 through September 25, 2021, as Gold Star Families Remembrance Week.Whereas the last Sunday in September—(1)is designated as Gold Star Mother’s Day under section 111 of title 36, United States Code; and(2)was first designated as Gold Star Mother’s Day under the Joint Resolution entitled Joint Resolution designating the last Sunday in September as Gold Star Mother's Day, and for other purposes, approved June 23, 1936 (49 Stat. 1895);Whereas there is no date dedicated to families affected by the loss of a loved one who died in service to the United States;Whereas a gold star symbolizes a family member who died in the line of duty while serving in the Armed Forces;Whereas the members and veterans of the Armed Forces, through their service, bear the burden of protecting the freedom of the people of the United States;Whereas the selfless example of the service of the members and veterans of the Armed Forces, as well as the sacrifices made by the families of those individuals, inspires all individuals in the United States to sacrifice and work diligently for the good of the United States; andWhereas the sacrifices of the families of the fallen members of the Armed Forces and the families of veterans of the Armed Forces should never be forgotten: Now, therefore, be itThat the Senate—(1)designates the week of September 19 through September 25, 2021, as Gold Star Families Remembrance Week;(2)honors and recognizes the sacrifices made by—(A)the families of members of the Armed Forces who made the ultimate sacrifice in order to defend freedom and protect the United States; and(B)the families of veterans of the Armed Forces; and(3)encourages the people of the United States to observe Gold Star Families Remembrance Week by—(A)performing acts of service and good will in their communities; and(B)celebrating families in which loved ones made the ultimate sacrifice so that others could continue to enjoy life, liberty, and the pursuit of happiness.